Case 2:12-cv-11656-DPH-RSW ECF No. 139, PageID.4681 Filed 04/09/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 ABDULRAHMAN CHERRI, et al.,

                            Plaintiffs,
                                                       Civil Action No. 2:12-cv-11656
       v.                                              The Honorable Denise Page Hood

 CHRISTOPHER A. WRAY, et al., 1

                            Defendants.


       DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       The Government respectfully notifies the Court that, on March 30, 2021, the

 U.S. Court of Appeals for the Fourth Circuit reversed a decision upon which Plaintiffs

 rely in their combined reply in support of their motion for summary judgment and

 opposition to the Government’s motion for summary judgment. See Elhady v. Kable,

 No. 20-1119, --- F.3d ----, 2021 WL 1181270 (4th Cir. Mar. 30, 2021) (Exhibit A).

       The Fourth Circuit’s opinion supports a conclusion that the broad remedies

 Plaintiffs seek here—declaratory and injunctive relief governing the activities of

 multiple law enforcement agencies at the U.S. border—are inappropriate given evidence

 demonstrating, at most, isolated incidents of questioning about three individuals’

 1
  Pursuant to Federal Rule of Civil Procedure 25(d), Alejandro Mayorkas, in his official
 capacity as U.S. Secretary of Homeland Security, and Troy Miller, in his official capacity
 as Senior Official Performing the Duties of the Commissioner of U.S. Customs and
 Border Protection, are automatically substituted as defendants.
Case 2:12-cv-11656-DPH-RSW ECF No. 139, PageID.4682 Filed 04/09/21 Page 2 of 4




 religious practices or beliefs during border crossings. See Defs.’ Opp’n to Pls.’ Mot. for

 Summ. J and Cross-Mot. for Summ. J. 5, 20–25 (Defs.’ Mot.), ECF No. 120-1. As the

 Elhady court explained: “[T]he Supreme Court has recognized that facial challenges will

 often present, as here, a plethora of differing individual circumstances, and that

 adopting the most extreme allegations for a holding of facial invalidity would encourage

 facial attacks on all manner of programs and initiatives with all of their attendant anti-

 democratic consequences.” See 2021 WL 1181270, at *5. That court went on to note

 that it was “simply not permitted by the Supreme Court to give dispositive weight to

 outlier experiences.” Id. Although Elhady concerned Due Process Clause challenges to

 those plaintiffs’ alleged inclusion on the Terrorist Screening Database, as opposed to

 the Equal Protection Clause claims at issue here, 2 the same reasoning applies, and the

 same result is required: rejection of Plaintiffs’ suit.

 Dated: April 9, 2021
                                               Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General

                                               SAIMA SHAFIQ MOHSIN
                                               Acting United States Attorney

                                               BRIGHAM J. BOWEN
                                               Assistant Director, Federal Programs
                                               Branch
 2
  As the Government previously pointed out, the Elhady district court dismissed Equal
 Protection Clause challenges similar to those at issue here for failure to state a claim.
 See Defs.’ Reply 11–12, ECF No. 130 (citing Elhady v. Piehota, 303 F. Supp. 453, 467
 (E.D. Va. 2017)).
                                           2
Case 2:12-cv-11656-DPH-RSW ECF No. 139, PageID.4683 Filed 04/09/21 Page 3 of 4




                                       /s/ Leslie Cooper Vigen
                                       LESLIE COOPER VIGEN
                                       Trial Attorney (D.C. Bar No. 1019782)
                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       1100 L Street, N.W.
                                       Washington, DC 20005
                                       Tel: (202) 305-0727
                                       Fax: (202) 616-8470
                                       Email: Leslie.Vigen@usdoj.gov

                                       Counsel for Defendants




                                      3
Case 2:12-cv-11656-DPH-RSW ECF No. 139, PageID.4684 Filed 04/09/21 Page 4 of 4




                           CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, I electronically filed the foregoing paper

 with the Clerk of Court using this Court’s CM/ECF system, which will notify all

 counsel of record of such filing.



                                            /s/ Leslie Cooper Vigen
                                            LESLIE COOPER VIGEN
                                            Trial Attorney (D.C. Bar No. 1019782)
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, N.W.
                                            Washington, DC 20005
                                            Tel: (202) 305-0727
                                            Fax: (202) 616-8470
                                            Email: Leslie.Vigen@usdoj.gov
